DETAILED ACTION
Specification
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (US 5,923,356).
Regarding claim 1, Gibson et al. (hereinafter Gibson) teaches an image forming apparatus comprising: an image bearing member 100 on which an electrostatic image is formed (col. 7 lines 33-56); an exposing unit 20 configured to expose the image bearing member 100 so as to form the electrostatic image on the image bearing member 100 (col. 7 lines 33-40); a developing apparatus 103 comprising a developing container 113 and a developer bearing member 123, the developing container 113 being configured to accommodate a liquid developer containing a toner and a carrier fluid (Fig. 1), the developer bearing member 123 being configured to bear and convey the liquid developer so as to develop the electrostatic image formed on the image bearing member (col. 11 lines 31-35) (Fig. 1); a first container 116 configured to accommodate the liquid developer for replenishment to the developing container 113 (col. 11 lines 17-22); a second container 122 configured to accommodate a charge control agent for replenishment to the first container 116 (col. 11 lines 1-5); a driving unit (pump) configured to be driven so as to replenish the charge control agent accommodated in the second container 122 to the first container 116 (col. 13 lines 34-47); and a control unit configured to control the driving unit based on image coverage of an output image so that a concentration of the charge control agent in the liquid developer accommodated in the first container becomes a predetermined value (col. 14 lines 8-35).
Regarding claim 4, Gibson teaches an image forming apparatus comprising: an image bearing member 100 on which an electrostatic image is formed (col. 7 lines 33-56); an exposing unit 20 configured to expose the image bearing member 100 so as to form the electrostatic image on the image bearing member 100 (col. 7 lines 33-40); a developing apparatus comprising a developing container 113 and a developer bearing member 123, the developing container 113 being configured to accommodate a liquid developer containing a toner and a carrier fluid (Fig. 1), the developer bearing member 123 being configured to bear and convey the liquid developer so as to develop the electrostatic image formed on the image bearing member 100 (col. 7 lines 33-40); a first container 116 configured to accommodate the liquid developer for replenishment to the developing container 113 (col. 11 lines 17-22); a second container 122 configured to accommodate a charge control agent for replenishment to the first container 116 (col. 11 lines 1-5); a driving unit (pump) configured to be driven so as to replenish the charge control agent accommodated in the second container 122 to the first container 116 (col. 13 lines 34-47); and a control unit configured to control the driving unit so that a replenishment amount of the charge control agent replenished from the second container to the first container in a case where image coverage of an output image is a second ratio is more than the replenishment amount in a case where the image coverage of the output image is a first ratio that is larger than the second ratio. Gibson teaches that the replenishment amount is calculated based on the pixel count signal, indicating area coverage for each image (col. 16 lines 38-48). Gibson also teaches that consumption is higher with higher on/off frequencies (such as half tone images) than it is when forming solid area image, which has a higher coverage ratio (col. 4 lines 48-55).
Allowable Subject Matter
Claims 2, 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852